Citation Nr: 0700632	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for arthritis of the lumbar 
spine.

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a cervical compression fracture with 
post operative residuals of a spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's request for 
the benefits on appeal.  The case was remanded in March 2005.


FINDINGS OF FACT

1.  Arthritis of the lumbar spine was not demonstrated in-
service, and degenerative changes were not manifested to a 
compensably disabling degree within one year of separation 
from active duty.

2. For the period prior to September 26, 2003, the veteran's 
residuals of a cervical compression fracture with post 
operative residuals of a spinal fusion were not manifested by 
a severe limitation of cervical spine motion.

3. For the period from September 26, 2003, the veteran's 
residuals of a cervical compression fracture with post 
operative residuals of a spinal fusion are not manifested by 
forward flexion of the cervical spine limited to 15 degrees 
or less, or by favorable ankylosis of the entire cervical 
spine.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by active military service, and degenerative 
changes may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a cervical compression fracture with post 
operative residuals of a spinal fusion have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38  C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in October 2005 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  June 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  The claims were readjudicated in an August 2006 
supplemental statement of the case.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records reveal that the veteran's spine 
was clinically normal at enlistment in May 1972.

In September 1972, the veteran was seen following a car 
accident.  X-ray studies of the lumbar spine revealed normal 
findings.

The service medical records indicated in 1973 the veteran was 
involved in a motor vehicle accident and suffered a 
compression fracture of C6 and C7.  He subsequently underwent 
a cervical spine fusion.  After surgery, the veteran 
complained of back and hip pain.  

In June 1975, the veteran complained of low back trouble with 
paresthesia.  He stated that he had low back pain daily, and 
the examiner noted that the appellant had a history of 
scoliosis.  A pertinent diagnosis was not offered.

The veteran's separation examination reported no 
abnormalities of the spine.  

At a July 1976 VA examination, the veteran reported his back 
was sore through his shoulders and neck.  The diagnosis 
following physical examination was residuals of a compression 
fracture of the cervical spine and post operative fusion.  X-
ray studies revealed an old fractured lower cervical spine 
with excellent fusion.  A lumbar disorder was not diagnosed.

Service connection for residuals of a cervical compression 
fracture, with post operative fusion residuals.

In November 1998, the veteran underwent an examination with 
Dr. James Kuin.  In pertinent part, Dr. Kuin noted that the 
veteran's other significant medical conditions included 
status post lumbar laminectomy as a result of a work injury.  
Dr. Kuin did not diagnose a current lumbar disorder or 
connect a then current lumbar disorder to service.  There 
were no constitutional signs of arthritis.  The remainder of 
the musculoskeletal examination was unremarkable.

The veteran reported for an assessment of his cervical and 
lumbar strains in August 2002.  He complained to Dr. Kuin of 
recurrent neck pain usually associated with sitting in one 
position for a prolonged period of time.  The veteran stated 
that on occasion, the pain radiated into his right arm.  The 
veteran reported that his primary problem was with lower back 
pain.  He stated he suffered from persistent low back pain 
that was aggravated by prolonged weightbearing as well as 
sitting activities.  He stated that kneeling aggravated the 
low back pain.  He stated the pain radiated into his right 
leg.  He stated his lower back was very stiff in the morning.  
Despite his worsening neck and low back pain, the veteran 
said he had not sought any medical opinion or treatment for 
either condition.  

Upon physical examination, the examiner reported the veteran 
had no limited function of standing and walking and he showed 
no signs of abnormal weightbearing.  He had a normal gait and 
had not lost his lumbar lordosis.  The veteran had lost his 
cervical lordosis due to the fusion operation.  The veteran 
had a moderate parspinal muscle spasm but no muscle or bone 
tenderness.  In the cervical spine, the veteran could flex to 
65 degrees, extend to 35 degrees, lateral flex to 40 degrees 
to the left but only 30 degrees to the right and rotate to 80 
degrees to the left but only 60 degrees to the right.  The 
range of motion was limited by pain and was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  Cervical X-ray studies revealed a fusion at 
C6 and C7.  Lumbar X-ray studies demonstrated early arthritic 
changes and dextroscoliosis.  Dr. Kuin diagnosed a cervical 
strain and lumbar arthritis.  According to the veteran, his 
neck and low back pain had affected his job attendance in the 
last year and his daily living to a significant extent.

In October 2005, the veteran was contacted by the Appeals 
Management Center (AMC) requesting the veteran furnish a 
report detailing the facts and circumstances surrounding a 
lumbar laminectomy as a result of a work injury.  No response 
was received.  

In July 2006, the veteran underwent a VA examination.  The 
veteran reported being employed as truck driver.  He stated 
that he began to have low back pain with sciatica and had 
been seen by neurologists and orthopedists.  He reported 
undergoing a laminectomy and intervertebral disc excision in 
1989, apparently at the L3-4 level.  With the exception of 
sciatic pain, the veteran reported improvement.  He reported 
pain in his low back, right buttock, and posterolateral thigh 
to the anterior calf.  The veteran denied any low back injury 
other than the industrial injury related to lifting "serious 
glass." 

In terms of the cervical spine, the examiner reported the 
veteran could tilt his head to 45 degrees of forward flexion 
and extend to 30 degrees of extension.  He could rotate left 
to 50 degrees out of 80, and right to 60 degrees out of 80 
with some pain over the last 15 degrees of right rotation.  
The veteran could tilt only 10 out of 30 degrees, but 20 out 
of 30 degrees right, again with some right posterior neck 
pain on tilting to the right.

Deep tendon reflexes were symmetric and 2+ at the biceps, and 
1+ at the triceps the ankles.  Motor strength was intact to 
both hand and body tests.  In the upper extremities, the 
biceps, triceps, extensors and flexors of the wrist and the 
extensors and flexors, both intrinsic and long of the hands 
was present and symmetric, given that he was right hand 
dominant.  Sensory was intact to pin and light touch through 
the upper extremities.

All of the above cervical motions were repeated several times 
with no change in the range of motion, although the degree of 
discomfort particularly on rotation and tilting of the neck 
was made worse slightly by the end of the third repetition.  
The examiner diagnosed fracture, C6, with subluxation, C6-7; 
status post fusion, C6-7; herniated nucleus pulposus, L3-4, 
status post laminectomy and disc excision; and residual right 
sciatica.

The examiner reported that he reviewed the veteran's 
compensation folder in detail and opined that it was at least 
as likely as not that the lumbar disc disease and the right 
hip which was minimally affected in any case, were not the 
results of a service-connected disorder nor originating 
within one year of the veteran's discharge from the service.  
Rather, they were more likely the result of the strenuous 
activities that he undertook as a truck driver after leaving 
the service.  

The examiner further opined that there were objective signs 
of pain as well as weakened or at least reduced movement in 
his cervical spine, see the details above. Those reduced 
motions were in the range of 30 percent of the original 
motions and therefore, were handicapping within the cervical 
spine by a similar percentage.  It was the examiner's 
opinion, that within the cervical spine and the right upper 
extremity, when he had that upper extremity involved with 
pain would be reduced in function by 50 percent and it was 
only because he was right hand dominant that he would go 
ahead and use the right upper extremity during those periods 
of time.

It was the examiner's medical opinion that while the cervical 
spine and right arm loss of motion and impaired function 
interfered with his ability to perform the tasks associated 
with his present apprenticeship as a funeral home director 
and embalmer, they did not themselves prevent either that 
activity or other activities that would lead to substantial 
gainful employment.

I.  Entitlement to service connection for arthritis of the 
lumbar spine.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The service medical records are devoid of any pertinent 
diagnosis of a lumbar disorder.  Likewise, prior to the 
November 1998 report of a work related lumbar laminectomy the 
post service records are devoid of any pertinent pathology 
for many years,  Finally, the July 2006 VA examiner opined 
that arthritis of the lumbar spine was neither the result of 
a service-connected disorder nor originating within one year 
of the veteran's discharge from the service, but was more 
likely the result of the strenuous activities that the 
appellant undertook as a truck driver after leaving the 
service.  Indeed, medical records reflect the veteran 
suffered a worked related back injury and was subsequently 
operated on for a herniated nucleus pulposus, L3-4, 
laminectomy and disc excision.  Further, at his November 1998 
examination, Dr. Kuin noted that the veteran's other 
significant medical conditions included status post lumbar 
laminectomy as a result of a work injury.

In October 2005, the veteran was contacted by the Appeals 
Management Center (AMC) requesting the veteran furnish a 
report detailing the facts and circumstances surrounding a 
lumbar laminectomy as a result of a work injury.  No response 
was received.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that "[t]he duty to 
assist is not always a one-way street." Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). The veteran also has an obligation 
to assist in the adjudication of his claim.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purtative evidence.

Finally, the post service medical records do not show a 
continuity of symptoms between service discharge in 1975 and 
the present.  As noted, the veteran did not present lumbar 
complaints until 1989, nearly 14 years after service.  As 
such, there was a considerable length of time between the 
veteran's separation from service and his initial 
presentation of arthritis of the lumbar spine.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  Given the length of time between the 
veteran's separation from military service and his diagnosis 
of arthritis of the lumbar spine, the preponderance of the 
competent evidence of record is against finding a continuity 
of objectively verifiable symptomatology.  38 C.F.R. 
§ 3.303(d).

The claim is denied.

II.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a cervical compression fracture with 
post operative residuals of a spinal fusion.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including residuals of 
a cervical compression fracture under Diagnostic Code 5235.  
The new criteria for rating residuals of a cervical 
compression fracture became effective September 26, 2003.  
The statement of the case issued in August 2006 notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for  residuals of a cervical compression fracture 
prior to September 26, 2003, and it may only consider the new 
rating criteria when rating the disorder for the term 
beginning that date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The appellant has appealed the 20 percent rating that was 
assigned for residuals of a cervical compression fracture.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), i.e., 
the old criteria, a moderate limitation of cervical motion 
warranted a 20 percent evaluation, and a severe limitation of 
cervical motion warranted a 30 percent disability 
evaluation.  This was the maximum available rating based on a 
limitation of motion.  A 40 percent rating was in order for 
unfavorable cervical ankylosis.  Id.; 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003)   Ankylosis is the fixation of a 
joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).
 
Under 38 C.F.R. § 4.71a (2006), i.e., the new criteria, 
residuals of a cervical compression fracture are evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code a 30 
percent evaluation is warranted when forward flexion of the 
cervical spine is to 15 degrees or less; or, with favorable 
ankylosis of the entire cervical spine.  If there is 
unfavorable ankylosis of the entire cervical spine a 40 
percent rating is in order.

In this case, the appellant's cervical disorder is currently 
evaluated as 20 percent disabling.  At no time during the 
appellate period has the veteran ever shown signs of a severe 
limitation of lumbar motion, a limitation of forward cervical 
flexion to 15 degrees or less; or with favorable cervical 
ankylosis.  Indeed, physical examination in August 2002 
revealed 65 degrees of forward flexion, and examination in 
July 2006 revealed 45 degrees of forward flexion.  Cervical 
ankylosis has never been demonstrated.  Hence, the 
preponderance of the evidence is against the claim for an 
increased rating.  Accordingly, the claim must be denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the appellant's 
residuals of a cervical compression fracture.  At no time, 
however, have such signs as disuse muscle atrophy due to pain 
been objectively been presented, nor has pain caused such 
pathology as to equate to cervical ankylosis.  Finally, it is 
well to note that the assignment of a 20 percent evaluation 
reflects that the disorder is productive of impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Hence, an 
increased evaluation under these regulations for painful 
motion is not in order.

The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a cervical compression fracture with 
post operative residuals of a spinal fusion is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


